Order entered October 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01230-CV

                            IN RE ALEX PERRY NEAL, Relator

                 Original Proceeding from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-84128-2019

                                          ORDER
       Before the Court is relator’s October 8, 2019 “complaint and demand for jury trial”

which he has filed in connection with a petition for writ of habeas corpus. To the extent the

“complaint and demand for jury trial” is intended as a separate motion, it is DENIED.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE